DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10 and 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, applicant should clarify the structure and/or arrangement of the “external electrode” intended by “an external electrode including a conductive resin layer disposed on the element body and a sintered metal layer made of Ag, the conductive resin layer being disposed on the sintered metal layer and in contact with the sintered metal layer.”  Claims 8, 10 and 12-14 inherit the defect of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 7-8, 10 and 12, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. [US 2016/0086714 A1] in view of Nagamiya [US 2009/0103237 A1.]
Regarding claims 7-8, Moon et al. discloses electronic component comprising:
- an element body [50] including a magnetic portion made of a ferrite material; 
- a protective layer [60] covering the element body; and 
- an external electrode [80] including a conductive resin layer disposed  on the element body, wherein the protective layer is disposed between an edge of the conductive resin layer and the surface of the magnetic portion. 
Moon et al. further discloses the protective layer including a glass material [paragraph 0065.]
Moon et al. discloses the instant claimed invention except for the specific material use for the external electrode.
Nagamiya discloses an electronic component [figure 1] comprising:
	- a laminated body [29]; and
	- a plurality of external terminal electrodes [30, 31], each of the external terminal electrode includes a base conductive layer formed of a sinterable material such as Ag, a plating layer and a conductive resin layer disposed between the base conductive layer and the plating layer.
It would have been obvious at the time the invention was made to the external electrodes design of Nagamiya in Moon et al. for the purpose of improving internal and/or external connections.


The specific amorphous glass material use would have been an obvious design consideration for the purpose of improving connections [amorphous material such as glass is normally use in protecting layer for electronic component.]  The specific arrangement of the glass coating on surface of the magnetic body would have been an obvious design consideration for the purpose of providing protection. 
Regarding claim 10, Moon et al. discloses the external electrode includes a plurality of terminal electrodes [80], each of the terminal electrodes including the conductive resin layer.
Regarding claim 12, Moon et al. further discloses the magnetic ferrite body having a large surface roughness compare to that of the protecting layer to serve as a plating spreading prevention layer [paragraphs 0026-0032.]
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Nagamiya as applied to claim 7 above, and further in view of Ushiro [US 5,655,287.]
Moon in view of Nagamiya discloses the instant claimed invention except for the specific of the element body.
Ushiro discloses a laminated magnetic device [figure 7] comprising:
- an element body including magnetic ferrite laminated sintered body having a coil disposed therein. 
Ushiro, in other embodiment [figure 4], discloses an element body having non-magnetic portion [13] and magnetic portions [15a, 15b] being laminated and sintered to form an element body.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-8, 10 and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TUYEN T NGUYEN/                 Primary Examiner, Art Unit 2837